DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 2 has the reference character “D” but does not state in the specification what this reference character refers to.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0033] states “A device 210” then states “the measurement device 210” however reference names should be consistent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (WO 2016076047 A1 using US 2017/0373298 A1 as an English Equivalent).
Regarding claims 1-3, Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate ([0076], [0100]). 
While Kitoh does not disclose that the LDH separator has a linear transmittance of 1%, 5%, 10% or more at a wavelength of 1000 nm, the percent of linear transmittance of the separator is a property of the structure of the separator. The Supreme Court states, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 


Regarding claim 4, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate.
A dense membrane or layer of the inorganic solid electrolyte (preferably LDH) may be formed on or in the porous substrate ([0080]), therefore since the LDH may be formed within the porous structure the entire thickness of the porous structure can be envisioned wherein the LDH is incorporated over the entire thickness of the porous substrate.

Regarding claim 7, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate.
Kitoh further discloses the porous substrate is preferably composed of at least one selected from the group consisting of ceramic materials, metal materials, and polymer materials, specifically polyether sulfone, polypropylene, epoxy resins, polyphenylene sulfide, hydrophilized fluororesins ([0102]).

claim 8, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator consisting of the porous substrate and the LDH ([0076], [0100]).

Regarding claim 9, modified Kitoh discloses all of the limitations of claim 1 as set forth above.
Kitoh further discloses a secondary zinc battery comprising the LDH separator (Example 2, [0144], [0146], [0150], [0152]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (WO 2016076047 A1 using US 2017/0373298 A1 as an English Equivalent) in view of Asai et al (WO 2016121168 A1 using US 2016/0268568 A1 as an English Equivalent).
Regarding claim 5, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate ([0076], [0100]).
However, modified Kitoh fails to disclose the LDH separator having a helium permeability per unit area of 3.0 cm/(atm*min) or less.
Asai teaches a porous substrate on which a LDH membrane can be formed ([0049]).  Asai teaches that a high-density membrane exhibiting hydroxide ion conductivity and having a He permeability per unit area of 10 cm/(min*atm) or less can significantly reduce permeation of substances other than hydroxide ions ([0013]).

One of ordinary skill in the art before the effective filing date of the claimed invention would have picked the overlapping range of helium permeability per unit area with the expectation that the choice would significantly reduce permeation of substances other than hydroxide ions.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al (WO 2016076047 A1 using US 2017/0373298 A1 as an English Equivalent) in view of Zhang et al (JP 2016076357 A, using the provided English machine translation from Espacenet for citation purposes). 
Regarding claim 6, modified Kitoh discloses all of the limitations of claim 1 as set forth above. Modified Kitoh discloses a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymer material and LDH plugging pores of the porous substrate ([0076]).
However, modified Kitoh does not disclose a LDH separator having an ionic conductivity of 0.1 mS/cm or more.
Zhang teaches an organic-inorganic hybrid porous membrane made of a polymer porous membrane whose surface is coated with particles of inorganic layered double hydroxide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a LDH coating on the porous substrate because this allows for high ionic conductivity and strength.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.B./      Examiner, Art Unit 1729                                                                                                                                                                                                  /Maria Laios/Primary Examiner, Art Unit 1727